Citation Nr: 1718441	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)), to include major depression, on a direct basis or as secondary to service-connected disabilities.

2.  Entitlement to an evaluation in excess of 10 percent for a bilateral hernia repair and umbilical hernia repair, postoperative with neuroma, right inguinal scar, on an extraschedular basis.

3.  Entitlement to a disability rating in excess of 30 percent for post-concussive syndrome with memory loss, inability to concentrate, blurred vision, and severe migraines for the time period prior to April 20, 2011 and in excess of 50 percent from April 20, 2011.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to service connection for hypertension, to include as secondary to side effects of prescribed medications.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in November 2006, December 2007, and April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a September 2010 rating decision, the RO granted an increased rating for the Veteran's service-connected post-concussive syndrome disability to 30 percent, effective July 20, 2005.  In a September 2011 rating decision, the RO granted a 50 percent rating for that same disability, effective April 20, 2011.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved his claim.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2012, the Board remanded the issues of whether new and material evidence had been received to reopen the claim for entitlement to service connection for PTSD, entitlement to service connection for a psychiatric disability (other than PTSD, to include major depression), entitlement to increased ratings for bilateral hernia and post-concussive syndrome disabilities, and entitlement to a TDIU rating for further development.  In addition, a statement from the Veteran's prior representative received in March 2013 was accepted in lieu of a substantive appeal for the issues of whether new and material evidence had been received to reopen the claim for entitlement to service connection for PTSD, entitlement to service connection for a psychiatric disability (other than PTSD, to include major depression), entitlement to increased rating for post-concussive syndrome disability, and entitlement to a TDIU rating, as it makes arguments as to them within the time period allowed for the substantive appeal.

In July 2015, the Board denied reopening the claim of entitlement to service connection for PTSD as well as denied the claim of entitlement to an evaluation in excess of 10 percent for a bilateral hernia repair and umbilical hernia repair, postoperative with neuroma, right inguinal scar.  It also remanded the matters of entitlement to service connection for a psychiatric disability (other than PTSD, to include major depression), entitlement to increased rating for post-concussive syndrome disability, and entitlement to a TDIU rating for additional development. 

The Veteran then appealed the Board's July 2015 decision regarding his increased rating claim for his bilateral hernia repair disability to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2016 Memorandum Decision, the Court partially vacated the Board's July 2015 decision, and remanded the matter of entitlement to an evaluation in excess of 10 percent for a bilateral hernia repair and umbilical hernia repair, postoperative with neuroma, right inguinal scar, on an extraschedular basis, to the Board for proceedings consistent with the Court's opinion in the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for an acquired psychiatric disorder; entitlement to an evaluation in excess of 10 percent for a bilateral hernia repair and umbilical hernia repair, postoperative with neuroma, right inguinal scar, on an extraschedular basis; entitlement to a disability rating in excess of 30 percent for post-concussive syndrome with memory loss, inability to concentrate, blurred vision, and severe migraines for the time period prior to April 20, 2011, and in excess of 50 percent from April 20, 2011; entitlement to TDIU rating; and entitlement to service connection for hypertension, to include as secondary to side effects of prescribed medications is warranted.

As an initial matter, in 2007, the Veteran filed a claim seeking an increased rating for his service-connected bilateral hernia disability, noting that his symptoms affected his job performance.  In VA examination reports dated in September 2006, October 2007, December 2008, and August 2012, the Veteran reported sharp shooting pains in the groin that were aggravated with bending, twisting movements, lifting, and even sometimes with prolonged walking and that would lead to immobilization.  He complained of constant pain in the right inguinal area and a tightening sensation in the left inguinal area with running.  He further indicated that his inguinal area hurt with standing, sitting, walking, lifting, etc.  He has also reported that his pain was 5/10 in severity and that he took Oxycodone 4 to 5 times a day for groin pain and other pain.  He asserted that he stopped working as a mailman in 2006 partly because of groin pain as well as other medical conditions.  The August 2012 VA examiner indicated that the Veteran's hernia disability impacted his ability to work, as it caused difficulty lifting weights because of pain in the right groin as well as pain caused by walking and standing.  The Veteran is currently rated as 10 percent disabling for his service-connected bilateral inguinal hernia repair and umbilical hernia repair, postoperative with neuroma, right inguinal scar under Diagnostic Codes 7338 (inguinal hernia) - 7804 (unstable or painful scar).

In the August 2016 Memorandum Decision, the Court specifically indicated that the Veteran did not assert any error regarding the Board's determination that a schedular disability rating in excess of 10 percent was not warranted for his service-connected bilateral hernia disability.  However, it found that the Board's analysis about whether to refer the Veteran's appeal for extraschedular consideration to be terse and inadequate.  The Court highlighted that the Board was obligated to explain how the Veteran's symptoms are adequately contemplated under the rating criteria.  The Veteran was noted to assert that the medical evidence of record demonstrated the presence of exceptional symptoms not contemplated by the rating criteria, such as pain as well as marked interference with employment.  He was further noted to argue that the Board should have considered the collective impact of his other service-connected disabilities when determining the need for extraschedular consideration.  The Court remanded the Veteran's claim of entitlement to an evaluation in excess of 10 percent for a bilateral hernia disability on an extraschedular basis, for the Board to better explain why the rating criteria adequately captured the symptoms of his service-connected bilateral hernia disability.

The Board has considered whether an extraschedular rating may be appropriate in the evaluation of the Veteran's bilateral hernia disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  It has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture that has related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Director of the Compensation and Pension Service to determine whether an extraschedular rating should be assigned.

Here, the Board finds that the Veteran has consistently asserted that symptoms due to his bilateral hernia disability, particularly the symptoms of shooting pain leading to daily immobilization and daily pain causing gross functional impairment with daily activities like bending, lifting weight, standing, and running, are not contemplated by the schedular rating criteria for inguinal hernia disabilities.  Further, the Board notes that the Veteran's symptoms due to his bilateral hernia disability are noted to cause frequent interference with many activities of daily living and have caused interference with his employment.  Resolving all doubt in his favor, the Board finds that the Veteran's occupational impairment in conjunction with frequent interference with his activities of daily living meet the criteria of the second prong of Thun.  

In light of the complexity of the Veteran's multiple service-connected disabilities, the concerns expressed by the Court in the August 2016 Memorandum Decision, the Board's analysis of the evidence under Thun v. Peake, 22 Vet. App. 111, 115 (2008), and the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) as well as the clearly asserted collective impact of the Veteran's multiple service-connected disabilities, the Board finds that the RO must refer the Veteran's claim for an increased evaluation for his service-connected bilateral hernia disability for consideration of an extraschedular rating as well as a consideration of a combined extraschedular rating.  Id.; see also 38 C.F.R. § 3.321(b).

The Veteran further contends that he is entitled to TDIU due to his service-connected disabilities.  Currently, the Veteran's service-connected disabilities consist of post-concussive syndrome with memory loss, inability to concentrate, blurred vision, and severe migraine, rated as 50 percent disabling; right shoulder tendonitis, rated as 40 percent disabling; degenerative disc disease of the lumbar spine, rated as 10 percent disabling; bilateral hernia repair and umbilical hernia repair, rated as 10 percent disabling; and hepatitis C, right index finger fracture residuals, and right wrist lichen simplex, each rated as noncompensable.  The total combined rating for his service-connected disabilities is 20 percent from December 1, 1978; 40 percent from July 20, 2005; 50 percent from June 6, 2008; 60 percent from April 20, 2011; and 80 percent from April 5, 2012.  38 C.F.R. §§ 4.16, 4.25.

As the Veteran's combined evaluation was less than 70 percent, he did not meet the preliminary schedular criteria for a TDIU rating prior to April 5, 2012.  38 C.F.R. § 4.16(a).  When the percentage requirements set forth in 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  Such cases should be referred to the Director of Compensation and Pension (C&P) Service, for extraschedular consideration. 38 C.F.R. § 4.16(b).

In this instance, a May 2017 private vocational assessment provides some support for the Veteran's assertions that his service-connected disabilities preclude substantially gainful employment.  The vocational assessment provider indicated that the Veteran was unable to work in any capacity since 2007 due to a combination of his service-connected conditions, clearly suggesting that the Veteran is unemployable due to his service-connected disabilities since 2007.  Thus, entitlement to an extraschedular rating under 38 C.F.R. § 4.16(b) for the time period prior to April 5, 2012, must be addressed in the first instance by the Director of C&P Service.  The Board also notes that the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) from April 5, 2012.  However, this issue will be deferred pending the determination by the Director of C&P Service.

Evidence of record showed the Veteran submitted a September 2016 statement from the Social Security Administration (SSA) in February 2017.  Any records associated with any claim for SSA disability benefits, particularly medical records, could shed additional light on the service connection claim currently before the Board.  As such, any available records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The record also showed that the Veteran applied for Vocational Rehabilitation and Employment services in 2016.  When the evidence indicates that the Veteran has been seen by the Vocational Rehabilitation and Employment Service, the Board is on notice of the existence of those records and is obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  Based on the above, the AOJ should obtain the Veteran's Vocational Rehabilitation counseling folder.
 
In addition, as development of evidence concerning the Veteran's employability is incomplete, the Board finds the appeal concerning an increased evaluation for service-connected post-concussive syndrome to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (noting the inextricably intertwined nature of a decision on extraschedular consideration and a TDIU claim); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

In light of the cumulative evidence of record, the Board also finds that evidence of record also does not adequately address whether the Veteran has an acquired psychiatric disorder incurred as a result of events during service or as secondary to his service-connected disabilities.  On remand, the AOJ should arrange for the Veteran to be afforded a VA medical examination to clarify the nature and etiology of his claimed acquired psychiatric disorder on appeal, to include major depression.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed psychiatric disorder as well as his service-connected hernia and post-concussive syndrome disabilities from Memphis VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to July 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in a July 2015 rating decision, the AOJ denied entitlement to service connection for hypertension.  An August 2015 VA Form 21-0958 (Notice of Disagreement) serves as a timely notice of disagreement with respect to that matter.    Manlincon v. West, 12 Vet. App. 238 (1999) (where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to service connection for hypertension.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's claimed psychiatric disorder as well as his service-connected hernia and post-concussive syndrome disabilities from Memphis VAMC for the time period from July 2015 to the present and associate them with the record.

2.  Contact the appropriate repository and attempt to obtain all VA vocational rehabilitation records, if any, for the Veteran.  Associate all received records, if any, with the electronic claims file.  

3.  Obtain from SSA records pertinent to any claim made by the Veteran for disability benefits, including the medical records relied upon concerning that claim.

4.  Thereafter, the Veteran should also be afforded an appropriate VA medical examination to clarify the nature and etiology of his claimed psychiatric disorder other than PTSD.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed psychiatric disorder other than PTSD, to include depression, was related to events in service, specifically the Veteran's documented in-service complaints of depression since July 1977 due to working conditions and an August 1978 assault with blows causing lacerations to the head.

The examiner must also provide an opinion as to whether any current or previously diagnosed psychiatric disorder other than PTSD, to include depression, is at least as likely as not (50 percent probability or greater) was caused or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities (currently post-concussive syndrome, right shoulder tendonitis, hepatitis C, bilateral hernia disability, right index finger fracture residuals, lumbar spine degenerative disc disease, and right wrist lichen simplex).

In doing so, the examiner should acknowledge and discuss in-service treatment for depression and assault injuries, the findings in the January 1979, June 2010, October 2010, and August 2011 VA examination reports, and post-service VA treatment records showing findings of depression, to include a VA treatment provider's diagnosis of unspecified depressive disorder, rule out depression due to general medical conditions (hepatitis, chronic pain with pain medications), in an October 2014 VA psychiatry note. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim. 38 C.F.R. § 3.655 (2016).

5.  The AOJ must refer the Veteran's claims file to the Director, C&P Service, for extraschedular consideration, to include the collective impact of the Veteran's service-connected disabilities, to determine whether an extraschedular rating is warranted for the Veteran's service-connected bilateral hernia disability under 38 C.F.R. § 3.321(b) or a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.

6.  The AOJ must also refer the Veteran's claims file to the Director, C&P Service, for consideration of entitlement to an extraschedular rating under 38 C.F.R. § 4.16(b) for the time period prior to April 5, 2012.  In connection with the referral, the AOJ should include a full statement outlining the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors bearing on the issue, including the May 2017 private vocational assessment.

7.  After the development requested has been completed, the AOJ must review any medical opinion or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion or examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the January 2013 statement of the case and October 2015 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

9.  After the current appeal has been returned to the Board, the AOJ must issue the Veteran a statement of the case and notification of his appellate rights on the issue of entitlement to service connection for hypertension, which was addressed by the AOJ in the July 2015 rating decision.  38 C.F.R. § 19.26 (2016).  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over an issue, a timely substantive appeal for that matter must be filed and the AOJ must certify the appeal to the Board.  38 C.F.R. §§ 19.35, 20.202 (2016).  If the Veteran perfects an appeal as this issue, the issue must be certified to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

